DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Application filed December 18, 2020.
	Claims 19-32 are pending.  Claim 19 is independent.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/698,141, filed on September 7, 2017.
Information Disclosure Statement
	Acknowledgment is made of applicant’s Information Disclosure Statement (IDS) filed on December 18, 2020.  This IDS has been considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-20 and 22-27 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-9 of U.S. Patent No. 11,017,863. 
Although the claims at issue are not identical, they are not patentably distinct from each other because: application claims 19-20 and 22-27 are anticipated by 11,017,863 claims 1 and 3-9.  Claims 19-20 are anticipated by 11,017,863 claims 1-4.  Claims 24 and 26-27 are anticipated by 11,017,863 claims 1 and 6-9.  Claim 25 directly corresponds to 11,017,863 claim 5.
Allowable Subject Matter
Claims 21 and 28-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 21, there is no teaching or suggestion in the prior art of record to provide the recited semiconductor memory is configured to generate each of a plurality of third bits based on at least each of the plurality of the first data items and the second data item, each of the plurality of third bits corresponding to each of the first data items, and the controller is configured to generate the first bit count based on the plurality of third bits.
With respect to claim 28, there is no teaching or suggestion in the prior art of record to provide the recited second memory cell is capable of holding multi-bit data including the first bit and the second bit.
With respect to claim 29, there is no teaching or suggestion in the prior art of record to provide the recited number of the plurality of times is at least four times, the 
With respect to claim 30, there is no teaching or suggestion in the prior art of record to provide the recited first reading operation includes further applying a voltage within a fourth range to the first word line, the controller is configured to issue further a fourth command, in response to the issued fourth command, the semiconductor memory is configured to execute a third reading operation, the third reading operation applying a voltage within between the second range and the fourth range to the first word line and read a fourth data item from the first memory cell, the first bit count is generated based on the plurality of first data items, the second data item and the fourth data item, and the controller is configured to determine the first voltage based on the generated first bit count.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Shibata et al. (U.S. 6,377,485).
Shibata et al. teach multi-valued cells, each cell can store a 3-bit data and read operation with different word line potential to read first, second, and third page.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/Primary Examiner, Art Unit 2825